SUMMARY ORDER

Appellants Manohar Shrestha and Renu Shrestha, pro se, appeal the sua sponte dismissal of their complaint for lack of subject matter jurisdiction, pursuant to Fed.R.Civ.P. 12(h)(3), based on the Rook-er-Feldman doctrine. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
Upon such review, we conclude that the Shresthas’ appeal is without merit substantially for the reasons articulated by the district court in its well-reasoned order. Shrestha v. Lelin, No. 11-cv-4851 (S.D.N.Y. Oct. 24, 2011). We have considered all of the Shresthas’ remaining arguments and find them to be without merit.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.